        Case 2:14-cr-00284-GMN-DJA Document 105 Filed 09/24/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Anthony Oshinski
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00284-GMN-DJA
11
                    Plaintiff,
12                                                       STIPULATION TO CONTINUE
            v.
                                                         HEARING REGARDING
13
     ANTHONY OSHINSKI,                                   REVOCATION OF SUPERVISED
14                                                       RELEASE (Fourth Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff,
17
     Assistant United States Attorney, representing the United States of America, and Robert
18
19   O’Brien, Assistant Federal Public Defender, representing Anthony Oshinski, that the

20   revocation hearing in the above-captioned case, which is currently scheduled for September
21
     30, 2020 at 10:00 a.m., be continued by at least 45 days and reset to a time and date
22
     acceptable to the Court.
23
                 1. After initially being detained for alleged violations of his supervised release,
24
                    Anthony Oshinksi was released at his April 27, 2020 detention hearing with
25
                    instructions to immediately attend mental health counseling and to report to the
26
                    Probation Office for drug testing. Since his release, Mr. Oshinski has been
      Case 2:14-cr-00284-GMN-DJA Document 105 Filed 09/24/20 Page 2 of 3




 1                compliant with most conditions of his supervised release, the requests of his
 2                Probation Officer, and participating in mental health counseling.
 3            2. Although Mr. Oshinski has submitted to drug tests requested by the Probation
 4                Office, it is the position of the Probation Office and the government that Mr.
 5                Oshinski has missed several scheduled drug tests.
 6            3. Mr. Oshinski and his Probation Officer have been working on modifications of
 7                his drug testing schedule in hopes that the modifications will make it easier for
 8                Mr. Oshinski to complete all scheduled drug tests.
 9            4. The parties have agreed to a continuance of at least 45 days to allow Mr.
10                Oshinski to demonstrate that he substantially can comply with his supervised
11                release conditions and his Probation Officer’s instructions, including the
12                requirement that he submit to periodic drug testing. The parties believe this
13                constitutes good cause to continue the hearing.
14            5. The parties respectfully request that the Court continue the revocation hearing
15                to a time and date acceptable to the Court at least 45 days after September 30,
16                2020.
17            6. This is the fourth stipulation to continue Mr. Oshinski’s revocation hearing.
18
19         DATED this 23rd day of September, 2020.
20
21   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
22
23
     By /s/ Robert O’Brien                          By /s/ Brett Ruff_
24   ROBERT O’BRIEN                                 BRETT RUFF
     Assistant Federal Public Defender              Assistant United States Attorney
25
26
                                                   2
       Case 2:14-cr-00284-GMN-DJA Document 105 Filed 09/24/20 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00284-GMN-DJA
 5                 Plaintiff,                          ORDER
 6          v.
 7   ANTHONY OSHINSKI,
 8                 Defendant.
 9
10          IT IS ORDERED that the Revocation Hearing currently scheduled for September 30,

11   2020 be vacated and continued to November 25, 2020, at the hour of 12:00 p.m. in

12   Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this 23
                       ___ day of September, 2020.

14
15
16                                              HON. GLORIA M. NAVARRO
17                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
